Citation Nr: 1205746	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  01-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder with neck, right arm, and chest problems. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Appellant served on active duty for training from June 26, 1998 to July 4, 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a back condition with neck, right arm, and upper chest area problems.  In June 2000, the Appellant submitted a notice of disagreement and subsequently perfected his appeal in March 2001.

In April 2005, the Appellant presented sworn testimony during a Travel Board hearing in Jackson, Mississippi, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Appellant's claims file.

In a March 2009 decision, the Board denied service connection for a back disorder with neck, right arm, and chest problems.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a memorandum decision, setting aside the Board's March 2009 decision and remanding the issue of entitlement to service connection for a back disorder with neck, right arm, and chest problems to the Board.  The appeal was returned to the Board for action consistent with the February 2011 Court remand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action on his part is required.


REMAND

After a thorough review of the Appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Appellant's claim of entitlement to service connection for a back disorder, consistent with the February 2011 Court remand.

The Board is cognizant of the fact that this claim has been in adjudicative status since 2001, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Appellant that it would not be remanding this claim again unless it was essential for a full and fair adjudication.

In August 2008, the Board remanded the Appellant's claim to the Jackson RO for further evidentiary development, including obtaining a VA neurological addendum opinion to clarify whether the Appellant's currently diagnosed lumbar and/or cervical strain was more likely related to his 1998 in-service injury or his 1999 post-service truck accident.  The examiner was directed to provide a complete rationale for any opinion.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO obtained an addendum opinion in October 2008.  However, the examiner, finding that the Appellant did not have lumbar or cervical strain at that time, did not provide an opinion on the Appellant's diagnoses of lumbar and cervical strain during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.").  Further, he did not provide an adequate rationale for his conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the October 2008 addendum opinion does not fully comply with the Board's August 2008 remand directives.  As such, this claim must be remanded yet again.  See Stegall, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Appellant's claim of entitlement to service connection for a back disorder must be remanded for an addendum opinion.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA treatment records from the Jackson VA Medical Center, or any other VA facilities identified by the Appellant, should be obtained and added to the claims folder.

2.  Following completion of the above, the claims file should be returned to the original November 2007 and October 2008 VA examiner for an addendum opinion.  Specifically, the examiner should be asked to state whether it is at least as likely as not that the Appellant's diagnosed lumbar strain and/or cervical strain was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Appellant jumping out of a vehicle in 1998 while on active duty for training.  The examiner should also specifically comment on the 1999 post-service truck accident.  Even if the examiner determines that the Appellant does not presently have lumbar strain and/or cervical strain, he must provide an opinion on the relationship between these prior diagnoses and the Appellant's military service.  The Appellant may be recalled for examination if deemed necessary.

If the original November 2007 and October 2008 VA examiner is unavailable, the Appellant must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his current neck and back disorders.  The examiner must review pertinent documents in the Appellant's claims file in conjunction with the examination, including the prior VA examination reports.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that any of the Appellant's current back and/or neck disorder(s), including lumbar strain and cervical strain, were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Appellant jumping out of a vehicle in 1998 while on active duty for training.  The examiner should also specifically comment on the 1999 post-service truck accident.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  Thereafter, the RO should review the addendum opinion/examination report to ensure that it complies with the Board's directives.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a back disorder with neck, right arm, and chest problems should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Appellant and his attorney.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Appellant until further notice.  However, the Board takes this opportunity to advise the Appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).




